Order of the Supreme Court, Putnam County, dated May 20, 1968, which granted respondent’s motion to amend his answer so as to include the defense of res judicata, reversed, on the law, with $10 costs and disbursements, and motion denied. In our opinion, the defense of res judicata which respondent seeks to interpose in his amended answer is not available against appellant, who was not a party or in privity with the defendant in the litigation which resulted in the prior judgment (cf. B. R. De Witt, Inc. v. Hall, 19 N Y 2d 141; Cummings v. Dresher, 18 N Y 2d 105, 107-108; Brooks v. Horning, 27 A D 2d 874). Beldock, P. J., Christ, Brennan, Munder and Martuscello, JJ., concur.